Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
January 5, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00828-CR
                                NO. 14-20-00829-CR
                                NO. 14-20-00830-CR



                     IN RE RICHARD BRADLEY, Relator


                        ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                            212th District Court
                          Galveston County, Texas
          Trial Court Cause Nos. 19CR2515, 19CR2516 & 19CR2517

                         MEMORANDUM OPINION

      On December 16, 2020, relator Richard Bradley filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Patricia
Grady, presiding judge of the 212th District Court of Galveston County, to either
reduce relator’s bond or release relator on a personal recognizance bond.
      The courts of appeal have no original habeas-corpus jurisdiction in criminal
matters. In re Ayers, 515 S.W.3d 956, 956 (Tex. App.―Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art 11.05). Therefore, this court does not
have original habeas corpus jurisdiction over complaints of excess bail in a criminal
case. See Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.―Amarillo 2009, orig.
proceeding) (holding court of appeals did not have jurisdiction in original
proceeding to consider challenge to denial of bail and dismissing petition for writ of
habeas corpus).

      Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                   PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2